PER CURIAM.
We are so forcibly impressed by the apparent equities in favor of the appellant in this case that a reargument was granted upon the contention of the patentee, Shaffer, that he was the; first inventor of a burner made of one piece of refractory material, and which further consisted in such a rearrangement of air passages that it had effected a revolution in the art of acetylene gas burners. We have given careful consideration to the contentions presented on the reargument, and in the light thereof have thoroughly familiarized ourselves with the state of the prior art. What the patentee confessedly undertook to do was to make the accepted type of burner of the prior art in one piece of steatite. We are satisfied, however, in view of what is shown in the earlier patents, that a one-piece steatite burner was so fully covered in all the different features of its construction that no invention was involved in the disclosures or suggested improvements of the patent in suit.
Our former decision affirming the decree is therefore reaffirmed.